Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species directed to classifying the method as being successful if the one or more epigenetic partition scores of the epigenetic- control nucleic acid molecules is within the corresponding epigenetic partition cut-offs in claim 45. For Group II, Applicant hereby elects, without traverse, species "6" subsets of epigenetic- control nucleic acid molecules in claim 46. For Group III, Applicant hereby elects, without traverse, the species directed to the number of nucleotides with epigenetic modification in a first subset being different from the number of nucleotides with epigenetic modification in a second subset in claim 51. For Group IV, Applicant hereby elects, without traverse, claim 52 directed to the identifier region of the epigenetic-control nucleic acid molecules comprising a molecular barcode. Applicant has amended claims 54 and 55 to depend from claim 52. For Group V, Applicant hereby elects, without traverse, the species directed to the equimolar concentration of each subset of epigenetic-control nucleic acid molecules in claim 61. For Group VI, Applicant hereby elects, without traverse, species "1" methylated nucleotide in claim 63.  in the reply filed on 6/22/2021 is acknowledged.
Claims 50, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2021.
.
Priority
	The instant application was filed 10/31/2019 claims priority from provisional application 62753826, filed 10/31/2018.
Claim Objections
Claims 39, 42-49, 51-52, 54-55, 57-59, 61, 63, 65-68, 70, 71, 76 are  objected to because of the following informalities:  
Claim 39 recites, “a.”, “b.”, “c.”, “d.”, “e.”, “f.”  	MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). This objection can be overcome by amending the claims to no longer recite periods.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39, 42-49, 51-52, 54-55, 57-59, 61-63, 65-68, 70, 71, 76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental steps of analyzing and comparing.  This judicial exception is not integrated into a practical application because there are no steps which depend from or otherwise integrate the judicial 
Claim analysis
The instant claim 39 is directed towards a method for evaluating partitioning of nucleic acid molecules in a sample of polynucleotides based on epigenetic state, comprising: a. adding a set of epigenetic-control nucleic acid molecules to the nucleic acid molecules in the sample of polynucleotides, thereby producing a spiked-in sample; b. partitioning nucleic acid molecules of at least a subset of the spiked-in sample into a plurality of partitioned sets; c. enriching at least a subset of molecules from the plurality of partitioned sets to generate a set of enriched molecules, wherein the set of enriched molecules comprises a group of epigenetic-control nucleic acid molecules and a group of nucleic acid molecules from the sample of polynucleotides; d. sequencing at least a subset of the set of enriched molecules to produce a set of sequencing reads; e. analyzing at least a subset of the set of sequencing reads to generate one or more epigenetic partition scores of the epigenetic-control nucleic acid molecules; and f. comparing the one or more epigenetic partition scores with one or more epigenetic partition cut-offs..  The analyzing and  comparing steps are mental steps or abstract ideas.   
The adding, partitioning, enriching and sequencing steps are considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations with respect to tagging nucleic acids, types or number of controls, and modification of nucleic acids.
is within the corresponding epigenetic partition cut-offs
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea or mental step.  
Claim 39 recites, “analyzing at least a subset of the set of sequencing reads to generate one or more epigenetic partition scores of the epigenetic-control nucleic acid molecules.” This is an abstract idea or mental step.
Claim 39 recites, “comparing the one or more epigenetic partition scores with one or more epigenetic partition cut-offs.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Claim 45 recites, “further comprising g) classifying the method as (i) being successful, if the one or more epigenetic partition scores of the epigenetic-control nucleic acid molecules is within the corresponding epigenetic partition cut-offs
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as there are no additional steps which depend from or otherwise integrate the judicial exception..

With regards to claim 39 the claim requires a single active step of measuring the amounts of nucleic acids.  
Zhao (Cellular Reprogramming (2014) volume 16, pages 175-184), Chen (Molecular and Cellular Biology) (2016) volume36, pages 662-667), Nautiyal (US20080108073) and Roberts (US20080102452) demonstrate the active steps of the claims are routine and conventional.
Thus the claim does not provide additional steps which are significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39, 42-46, 49, 57-59, 65-66, 68, 70, 72, 76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Cellular Reprogramming (2014) volume 16, pages 175-184).


	With regards to claim 39, 45, Zhao teaches addition of spiked DNA with cytosine, 5mC and 5hmC to samples, separating and enrich the sample into subsets by use of antibodies and dynabeads (methylated DNA immunoprecipitation (176-177).  Zhao teaches sequencing, reads and alignment and data analysis (177, 1st column-2nd column).  Zhao teaches scoring the reads (figure 4) and comparing with a drop off after 60 bp (figure 4).  
With regards to claim 42, Zhao teaches ligating of adapter prior to immunoprecipitation (177, 1st column-2nd column).
With regards to claim 43-44 Zhao teaches two different sets of tag by ligation (table 1, Illumina library preparation and high-throughput sequencing). 
Claim 46 requires the use of 6 subsets of epigenetic control nucleic acids.  It does not require they are different. 
With regards to claim 46 Zhao teaches two different sets of tag by ligation (table 1, Illumina library preparation and high-throughput sequencing). 
With regards to claims 47-48, Zhao teaches adapters ligation as part Illumina library preparation and high-throughput sequencing.
With regards to claims 49, 57-59, 65-66 Zhao teaches addition of spiked DNA with cytosine, 5mC and 5hmC to samples, (methylated DNA immunoprecipitation (176-177).  
With regards to claim 68, Zhao teaches, “ Illumina HiSeq 2000 platform at the DNA Core (University of MissouriColumbia) for ultradeep sequencing with single reads of 100 bases.”
nd column bottom) do not correspond to human genome.  
With regards to claim  72, Zhao teaches isolation of nucleic acids from cells for use as samples (Methylated DNA immunoprecipitation, 176).
With regards to claim 76, Zhao teaches immunoprecipitation by 5mC or 5hmC antibodies (page , 177, 1st column, top).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39, 42-49, 54-55 57-59, 65-67, 68, 70, 72, 76  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Cellular Reprogramming (2014) volume 16, pages 175-184) and Kongsbak (US20170017820).

st column-2nd column).  Zhao teaches scoring the reads (figure 4) and comparing with a drop off after 60 bp (figure 4).  
Claim 46 requires the use of 6 subsets of epigenetic control nucleic acids.  It does not require they are different. 
With regards to claim 46, Zhao teaches two different sets of tag by ligation (table 1, Illumina library preparation and high-throughput sequencing) . 
	Zhao does not specifically teach the spike in control nucleic acids have identifier regions.
However, Kongsbak teaches, “[0035] In one embodiment, the barcode is what may be referred to as a " spike-in control nucleic acid molecule," " spike-in molecule" or just a " spike-in." In another embodiment, the barcode is covalently attached to each target nucleotide sequence (see FIG. 5B for depictions of both). Regardless, the barcode may be a DNA or RNA molecule of about 15-30 nucleotides (e.g., if the target nucleic acid molecule is a micro RNA) or 175-275 nucleotides (e.g., for DNA or messenger RNA target molecules). Other numbers of nucleotides may be used. The barcode may consist of a nucleotide sequence that does not appear in any of the DNA fragments being processed. Barcodes can be made by generating sequences known not to be present in any naturally occurring nucleic acid or that encodes any naturally occurring protein.”  

Therefore it would have been prima facie obvious before the effective filing date of the claims to add the spike in barcode of Kongsbak with the spike-in of Zhao.  The artisan would be motivated to track samples by use of barcode and examine the efficacy of separation by the methylated spike-in.  The artisan would have a reasonable expectation of success as the artisan is merely combining known spike-in known in the art.  
With regards to claim 42, Zhao teaches ligating of adapter prior to immunoprecipitation (177, 1st column-2nd column).
With regards to claim 43-44 Zhao teaches two different sets of tag by ligation (table 1, Illumina library preparation and high-throughput sequencing) . 
Claim 46 requires the use of 6 subsets of epigenetic control nucleic acids.  It does not require they are different. 
With regards to claim 46 Zhao teaches two different sets of tag by ligation (table 1, Illumina library preparation and high-throughput sequencing) . 
With regards to claims 47-48, Zhao teaches adapters ligation as part Illumina library preparation and high-throughput sequencing.

With regards to claim 67,  (Zymo Research, catalog no. D5405) taught by Zhao )176, 2nd column bottom) comprises 160 nucleotides.  
With regards to claim 68, Zhao teaches, “ Illumina HiSeq 2000 platform at the DNA Core (University of MissouriColumbia) for ultradeep sequencing with single reads of 100 bases.”
With regards to claim 70, the standard cytosine, 5mC, and 5hmC DNA sets (Zymo Research, catalog no. D5405) taught by Zhao )176, 2nd column bottom) do not correspond to human genome.  
With regards to claim  72, Zhao teaches isolation of nucleic acids from cells for use as samples (Methylated DNA immunoprecipitation, 176).
With regards to claim 76, Zhao teaches immunoprecipitation by 5mC or 5hmC antibodies (page , 177, 1st column, top).

Claims 51, 63  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Cellular Reprogramming (2014) volume 16, pages 175-184) and Kongsbak (US20170017820) as applied to claims 39, 42-49, 54-55 57-59, 65-67, 68, 70, 72, 76   above, and further in view of McEwan (US20170088832).
The teachings of Zhao and Kongsbak are set forth above.
While the combination of Zhao and Kongsbak suggest the use of spike-in controls with methylation and barcodes, they do not teach or suggest the use of 
However, McEwan teaches, “[0251] In one aspect, methylated nucleotides can be incorporated into a tag sequence, which is useful for various applications. One application of a tag having one or more methylated nucleotides includes spike-in controls for bisulfite sequencing experiments, methylated DNA immunoprecipitation (MeDIP) experiments, or a combination thereof. In general, MeDIP is a purification technique in which a sample is enriched for methylated DNA sequences. Therefore, tags having one or more methylated nucleotides can be added to a sample prior to enrichment in order to provide for enrichment of the methylated tags alongside any methylated sequences in the sample. [0252] Tags having one or more methylated nucleotides can additionally (or alternatively) be useful for bisulfite sequencing experiments. In one example, the ratio of methylated nucleotides to non-methylated nucleotides in the tags (i.e., the methylation ratio) can be varied in order to track the degree of bisulfite conversion. Moreover, the methylation ratio can be varied in order to identify the amount of bisulfite conversion required to detect different levels of methylation. In another example, a combination of different tags can be provided where each of the different tags has a distinct methylation ratio or a number of methylated nucleotides. In one embodiment, a combination of different tags can include a first tag having at least one methylated dCTP and a second tag having only non-methylated dCTP (i.e., the second tag includes no methylated dCTP). In another embodiment, a combination of different tags can include a first tag having at least one more methylated dCTP as compared with a second tag. In yet another embodiment, a combination of 
Thus it would been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use barcode-methylation spike-in controls with a single nucleotide and with different levels of methylation.  The artisan would be motivated to determine if the level of methylation of the nucleic acid affects the outcome of the purification and sequencings assays of the MeDIP. The artisan would have a reasonable expectation of success as the artisan is merely using known spike in controls in known methods. 
Claims 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Cellular Reprogramming (2014) volume 16, pages 175-184) and Kongsbak (US20170017820) as applied to claims 39, 42-49, 54-55 57-59, 65-67, 68, 70, 72, 76   above, and further in view of Christians (US20170275691).
The teachings of Zhao and Kongsbak are set forth above.
While the combination of Zhao and Kongsbak suggest the use of spike-in controls with methylation and barcodes, they do not teach or suggest the use of equimolar concentrations of spike-in.

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use either equimolar or different concentration of control spike in molecules.  The artisan would be motivated as Christians teaches can be used at varying concentrations to determine sensitivity or sample loss (0151).  The artisan would have a reasonable expectation of success as the artisan is merely using spike-in controls at the same or different concentrations as suggested by the art.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634